 

Exhibit 10.80

2018 STI COMPANY PERFORMANCE-BASED CASH AWARD

THIS 2018 STI COMPANY PERFORMANCE-BASED CASH AWARD (this “Agreement”) is made
and entered into as of the 31st day of March, 2018 (the “Grant Date”) by and
between the employee named in the Award Certificate attached hereto (the
“Employee”) and PFSweb, Inc., a Delaware corporation (the “Company”), and is
issued under and pursuant to the PFSweb, Inc., 2005 Employee Stock and Incentive
Plan, as the same may be amended from time to time (the “Plan;” terms defined in
the Plan having the same meaning when used herein, except as otherwise defined
herein).

NOW, THEREFORE, intending to be legally bound, and for good and valuable
consideration, the sufficiency of which is hereby acknowledged, the Company and
the Employee hereby agree as follows:

1.Definitions.  The following terms (not otherwise defined herein), when used in
this Agreement, shall have the following meanings, unless the context clearly
requires otherwise (such definitions to be equally applicable to both the
singular and plural of the defined terms):

“Bonus Target” shall mean the corresponding Bonus Target(s) as set forth in the
individual Award Certificate issued by the Company to the Employee.

“ERISA” shall mean the Employee Retirement Income Security Act of 1986, as
amended.

“Fiscal Year” shall mean the 12-consecutive-month period beginning on January 1
and ending on December 31, so that, by way of example, Fiscal Year 2018 shall
mean the 12-consecutive-month period beginning on January 1, 2018 and ending on
December 31, 2018.

“Fiscal Year Date” shall mean December 31, 2018.

“Severance Period” shall mean the period following the termination of the
Employee’s employment by the Company during which the employee is entitled to
continue to receive his or her base compensation pursuant to a written severance
agreement.

2.Performance-Based Cash Award.  The amount of the Performance-Based Cash Award
payable to the Employee hereunder shall be determined based upon the achievement
of the Bonus Target as set forth in the Award Certificate issued to the Employee
hereunder.

3.Determination of Target Achievement.  The Committee, in its sole and absolute
discretion, shall determine when, whether, and if so, the extent to which, the
Bonus Target has been achieved.  Such determination, which shall be final and
binding on all parties, shall be certified in writing as soon as
administratively practicable in Fiscal Year 2019.

4.Vesting of Performance-Based Cash Award; Forfeiture.  The Employee shall have
no vested right in the Performance-Based Cash Award unless the Committee
certifies that the Bonus Target has been achieved. Such achievement, as
evidenced by such certification by the Committee, shall be construed by all
parties as a condition related to the purpose of the compensation for purposes
of Section 409A of the Code.  Provided that such certification is made, and that
the Employee is employed by the Company as of the Fiscal Year Date, vesting
shall occur as of the day following the Fiscal Year Date.  If, prior to the
Fiscal Year Date, the Employee voluntarily leaves employment with the Company
other than for Good Reason or is terminated by the Company for Cause, the
Employee shall forfeit the entirety of the Performance-Based Cash Award
otherwise payable hereunder.

1

7416165.3

--------------------------------------------------------------------------------

 

5.Adjustment of Performance-Based Cash Award.  If the Employee’s employment by
the Company is terminated between the Grant Date and the Fiscal Year Date
without Cause or as the result of the Grantee’s death or Disability, or if the
Employee’s employment by the Company is terminated by the Employee for Good
Reason, the Employee shall be entitled to payment of a portion of the
Performance-Based Cash Award equal to the amount of the Performance-Based Cash
Award which the Employee would have received hereunder, if any, subject to and
based upon the achievement of the Bonus Target, multiplied by a fraction, the
numerator of which is the number of days in Fiscal Year 2018 in which the
Employee is employed by the Company and the denominator of which is 365. Solely
for purposes of the preceding sentence, the Employee shall be deemed employed by
the Company during any applicable Severance Period (but, in no event, beyond the
Fiscal Year Date). If the Committee determines that the occurrence of one or
more events following the Grant Date has or will cause the achievement of the
Bonus Target to no longer be an appropriate measure of performance or
achievement, the Committee reserves the right, in its sole discretion, to make
one or more further adjustments to the terms hereof to reflect such
event(s).  In addition, in the event of a Change in Control prior to the Fiscal
Year Date, (i) the achievement of the Bonus Target shall be determined based
upon an adjusted Bonus Target equal to the corresponding Bonus Target amounts
set forth in the Company budget through the end of the second to last full
calendar month preceding the effective date of the Change in Control, and (ii)
subject to, and based upon, the achievement of the aforesaid adjusted Bonus
Target, the Employee shall be entitled to issuance of a pro rata portion of the
Performance-Based Cash Award based upon the percentage of the calendar year
prior to the effective date of the Change in Control.

6.Payment of Performance-Based Cash Award.  Payment of the Performance-Based
Cash Award shall be made in a single lump sum in cash, less all applicable
withholdings, as soon as practicable following the certification by the
Committee set forth in Section 4 above.  In no event shall payment of the
Performance-Based Cash Award be made later than the last day of Fiscal Year
2019.  

7.Provisions of Plan.   Except as provided herein, the provisions of this
Agreement shall be subject to the provisions of the Plan, which are hereby
incorporated herein by reference and made part hereof.  The Employee
acknowledges and agrees that he or she has been provided with and has read the
Plan and understands the provisions thereof.  In the event of any conflict
between the terms of the Plan and the terms of this Agreement, the terms of the
Plan shall take precedence, other than for such provisions of the Plan which, by
their terms, are subject to the provisions of an Award Certificate.

8.No ERISA Plan.  Neither this Agreement nor the award of the Performance-Based
Cash Award hereunder shall be construed by any party as being subject to any
provisions of ERISA, and shall not be so subject.  Without in any way limiting
the generality of the foregoing, the Performance-Based Cash Award awarded
hereunder shall constitute a mere unfunded promise to pay by the Company and a
bonus program within the meaning of Department of Labor Regulation Section
2510.3-2(c) promulgated under ERISA.

9.Notices.  Any notice required to be delivered to the Company under this
Agreement shall be in writing and addressed to the Secretary of the Company at
the Company’s principal corporate offices.  Any notice required to be delivered
to the Employee under this Agreement shall be in writing and addressed to the
Employee at the Employee’s address as shown in the records of the
Company.  Either party may designate another address in writing (or by such
other method approved by the Company) from time to time.

10.Parachute Payments and Parachute Awards.  If the Employee is a “disqualified
individual,” as defined in paragraph (c) of Code Section 280G, then,
notwithstanding any other provision of this Agreement or of any other agreement,
contract, or understanding heretofore entered into by the Employee and the
Company (an “Other Agreement”), except an agreement, contract, or understanding
that expressly addresses Code Section 280G or Code Section 4999 (a “280G
Agreement”), and notwithstanding any formal or informal plan or other
arrangement for the direct or indirect provision of compensation to the Employee
(or an employee group of which the Employee is a member), whether or not such
compensation is deferred, is in cash, or is in the form of a benefit to or for
the Employee (a “Benefit Arrangement”), any right the Employee has in respect of
payment under this Agreement, any

2

7416165.3

--------------------------------------------------------------------------------

 

Other Agreement or any Benefit Arrangement will be reduced or eliminated: (a) to
the extent that such right to payment, taking into account all other rights,
payments, or benefits to or for the Employee under all Other Agreements and all
Benefit Arrangements, would cause the payment to Employee under this Agreement
to be considered a “parachute payment” within the meaning of paragraph (b)(2) of
Code Section 280G as then in effect (a “Parachute Payment”); and (b) if, as a
result of receiving such Parachute Payment, the aggregate after-tax amounts the
Employee is entitled to receive from the Company under all Other Agreements and
all Benefit Arrangements would be less than the maximum after-tax amount that
could be received by the Employee without causing any such payment or benefit to
be considered a Parachute Payment. The Company will accomplish such reduction in
a manner to be mutually agreed with, and most beneficial for, the Employee. The
foregoing shall not be interpreted so as to restrict, reduce, amend or modify
any of the existing terms and provisions of any 280G Agreement to which the
Employee and the Company may be a party and any payment hereunder shall be
entitled to the benefits thereof.

11.Severability.  If any provision of this Agreement is determined by a court of
competent jurisdiction to be unenforceable, such determination shall not affect
the remaining provisions of this Agreement, which shall be enforced to the
maximum extent permitted under applicable law.

12.Modification.  Subject to the provisions of the Plan, this Agreement may be
modified only in writing pursuant to an agreement by and between the Company and
the Employee.

13.Headings.  The headings contained herein are for convenience of reference
only and shall not be construed by any party as having any substantive
significance.

14.Clawback. Notwithstanding any other provisions in this Agreement, this Award
is subject to recovery under any current or future law, government regulation or
stock exchange listing requirement, and is subject to such deductions and
clawback as may be required to be made pursuant to such law, government
regulation or stock exchange listing requirement (or any policy adopted by the
Company at any time pursuant to any such law, government regulation or stock
exchange listing requirement).

15.Execution and Counterparts.  This Agreement shall be deemed effective as of
the Grant Date upon the delivery to the Employee of the Award Certificate hereto
(or information contained therein), by electronic or other means of
transmission, and such effectiveness shall not require any counterpart signature
of the Employee.

16.Section 409A of the Code.  If the Employee is deemed a "specified employee"
within the meaning of Section 409A of the Code, as determined by the Committee,
at a time when the Employee becomes eligible for settlement hereunder upon
his/her "separation from service" within the meaning of Section 409A of the
Code, then to the extent necessary to prevent any accelerated or additional tax
under Section 409A of the Code, such settlement will be delayed until the
earlier of: (i) the date that is six months following the Employee's separation
from service and (ii) the Employee's death.   It is the intent that this
Performance Cash Award shall comply with the requirements of Section 409A, and
any ambiguities herein will be interpreted to so comply. The Company reserves
the right, to the extent the Company deems necessary or advisable in its sole
discretion, to unilaterally amend or modify this Agreement as may be necessary
to ensure that all vesting or payouts provided under this Agreement are made in
a manner that complies with Section 409A or to mitigate any additional tax,
interest and/or penalties or other adverse tax consequences that may apply under
Section 409A if compliance is not practical; provided, however, that nothing in
this paragraph creates an obligation on the part of the Company to modify the
terms of this Agreement or the Plan, and the Company makes no representation
that the terms of this Performance Cash Award Agreement will comply with Section
409A or that payments under this Performance Cash Award Agreement will not be
subject to taxes, interest and penalties or other adverse tax consequences under
Section 409A. In no event shall the Company or any of its Subsidiaries be liable
to any party for any additional tax, interest or penalties that may be imposed
on the Employee by Section 409A or any damages for failing to comply with
Section 409A.

*****

3

7416165.3